Title: To James Madison from Elisha Tyson, 13 July 1812
From: Tyson, Elisha
To: Madison, James


Respected friend
Balto 7 mo 13 1812
It is only under the apprehension of its being my duty, that I am induced to address a letter to thee upon the present occasion.
The Spanish Privateer schooner Genl. Morla, with 32 affrican negroes on board, having put into this Port, under the pretext of being in distress, was libeled for a breach of the laws of the U. S. In a conversation which I have just had with the collector of this District on the subject, he has informed me, that representations had, or would be made, to the Government for the release of the Vessel & People on board, and not doubting but that every artifice and misrepresentation will be resorted to by those interested in geting her off, in order to mislead and deceive; I have believed it right to communicate to thee, the information which has reached me, from a credible person who was on board of the Vessel, and had some conversation with one of the crew. He states, that he learned that this Privateer had been a considerable time out, from a piratical cruise, during which time she commited numerous depredations, and amongst others, plundered these negro⟨es⟩ and about 220 others from a Guineaman on the Coast of Cuba, and that they had succeeded in landing and selling about 200 along the shores of South Carolina & Georgia: This fact if established would I presume independent of all other considerations, preclude any claim upon the Government.
I forbear to annimadvert at the present time on the barbarous & inhuman practices inseperable from this trade, it is sufficient that the laws of our Country forbid it, and altho the exercise of the Clemency of Government is right when employed for the relief of suffering innocence, it surely never could have been intended to be applied in a case similar to the present, but even should it be deemed proper to remit the forfeiture of the Vessel, and penalties on the Master, does not a just and humane policy forbid that the suffering victims on board should be deliverd up to the captors. They can have right of property in them by the laws of nature, and the municipal laws of our Country deny them any. Without attempting any further appology for this letter I am respectfully Thy real friend
Elisha Tyson
